DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The non-statutory double patenting rejections of claims of present application over claims of 9,814,389 and 15/810,822 are withdrawn in view of Applicant’s remarks. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Battaglia on 06/02/2021. Applicant agreed to amend the claims to better clarify the details of the sensor interface device.

The application has been amended as follows: 
Claim 1 was amended as follows:
1. A system for detecting an amount or concentration of an analyte in vivo within a living organism, the system comprising: 
an analyte sensor comprising:
	an analyte indicator configured to exhibit a detectable property based on the amount or concentration of the analyte in proximity to the analyte indicator;

	a transceiver interface device that comprises an antenna and is configured to wirelessly convey the sensor measurements generated by the sensor elements; a transceiver comprising a sensor interface device that includes an antenna and is configured to receive the sensor measurements conveyed by the transceiver interface device of the analyte sensor, wherein the transceiver is configured to:
	communicate with the analyte sensor using a first wireless communication standard and receive the sensor measurements from the analyte sensor
a display device configured to: 
receive the sensor measurements from the transceiver; 
calculate an analyte concentration using at least the received sensor measurements; display the calculated analyte concentration receive one or more user-entered calibration points; and
perform an analyte concentration calibration based on at least the one or more user-entered calibration points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/MARJAN FARDANESH/Examiner, Art Unit 3791